Title: To Thomas Jefferson from John Mantz, 28 May 1822
From: Mantz, John
To: Jefferson, Thomas


Dear Sir
Frederick Town Md
May 28. 22
My Son who now resides with mr Elijah Brown will hand you this and would be glad to know how you where pleased with the hide. Leather. tanned in wood I sent you in 1821and Should you want leather often tanned in the same manner of a Supperior quality than the hide sent you for your  people please let me know and I will forward the same to you by mr. Browns Waggon at a Moderate price—and remainyours respectfuly  obt serJohn MantzPS—I have also Superior quallity Spanish velvet Sole leather Steertshould you want any please let me knowJ M